DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodth (US 3,042,265) in view of Hachiya (US 4,572,835).
With regard to claim 1, Rodth teaches a chocolate dispensing vessel (FIGS. 1 & 5), comprising: a generally fluid-tight enclosure (31); a chocolate beverage substantially filling the fluid-tight enclosure (“The dispensing apparatus of the present invention is particularly adapted for use in dispensing a hot beverage such as a hot chocolate beverage which requires stirring so as to prevent the sediment contents thereof from settling”, col. 2, ln. 48-52); a fluidic conduit (53) extending through the fluid-tight enclosure (FIG. 5); and a fluidic valve (35) operationally connected to the fluidic conduit (53) and positioned outside of the fluid-tight enclosure (FIGS. 5 & 6).
Rodth does not explicitly teach chocolate in which the chocolate is solid state at room temperature, wherein the chocolate softens to a liquid state in the temperature range from 26 to 36 degrees Celsius; however, Hachiya teaches chocolate in which the chocolate is solid state at room temperature, wherein the chocolate softens to a liquid state in the temperature range from 26 to 36 degrees Celsius (“warming water is circulated through the jacket 11 surrounding the lower portion of the deaerating container 1 to reheat the chocolate mixture 4 to a temperature of the order of 28° to 30° C”, col. 5, ln. 23-27).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rodth reference, to include chocolate in which the chocolate is solid state at room temperature, wherein the chocolate softens to a liquid state in the temperature range from 26 to 36 degrees Celsius, as suggested and taught by Hachiya, for the purpose of providing a predetermined temperature for the chocolate product contained therein (Hachiya: col. 5, ln. 23-27).
With regard to claim 2, Rooth teaches a magnetic stirring member disposed within the fluid-tight enclosure (“the agitator for stirring the beverage is driven through a magnetic drive”, col. 5, ln. 8-9).
With regard to claim 4, Rodth teaches the fluid-tight enclosure (31) is a keg (FIG. 1).
With regard to claim 5, Rodth teaches a pressure member (64) operationally connected to the fluidic valve for actuation and deactuation of the valve (35).
With regard to claim 6, Rodth teaches a pressure member (64) operationally connected to the fluid-tight enclosure (31); and a heater in thermal communication with and operationally connected to the fluid-tight enclosure (“an electric heater unit 100 which may be of any suitable manufacture which may be thermostatically controlled. In the present instance the heater unit 100 is shown conventionally and may be secured on the outer side of sleeve 22 in heat transfer relation therewith”, col. 6, ln. 19-21), energization of the pressure member (64) urges the chocolate beverage through the valve (35); and Hachiya teaches energization of the heater softens the chocolate to the liquid state; and wherein when the chocolate is in the liquid state  (“warming water is circulated through the jacket 11 surrounding the lower portion of the deaerating container 1 to reheat the chocolate mixture 4 to a temperature of the order of 28° to 30° C”, col. 5, ln. 23-27).
With regard to claim 7, Rodth teaches an agitator (75) displaced within the fluid-tight enclosure (31); and an agitator driver (90) connected in electromagnetic communication with the agitator (magnet 96 .
With regard to claim 8, Rodth teaches a container guiding structure (22) formed into the fluid-tight enclosure (31).
With regard to claim 9, Rodth teaches a cut out (61) formed into the fluid-tight enclosure.
With regard to claim 10, Rodth teaches at least one connection location (32) formed into the fluid-tight enclosure.
With regard to claim 11, although Hachiya does not explicitly teach the limitation of the chocolate degrades at temperatures above 49 degrees Celsius enclosure, it is submitted that as the chocolate is in essence a workpiece upon which the subject invention operates, it would have been within the level of skill of one of ordinary skill in the art to adapt the temperature of the heater included therein to maintain a predetermined temperature as the citation explicitly teaches: “The container 1 has temperature regulating jackets 9, 10 and 11 on its outer wall at locations corresponding to the portions of the inner wall surface where the confectionary mass flows. Each of the jackets is adapted to pass warm or cool water therethrough for temperature control as required”, col. 4, ln. 48-53.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodth and Hachiya, and further in view of Wheeler (US 5,803,317).
With regard to claim 3, Rodth does not teach that the fluid-tight enclosure is a flexible bag; however, Wheeler teaches the fluid-tight enclosure is a flexible bag (“A product receptacle 60, FIG. 4, for receiving a container of product therein, is mounted to the upper portion of dispenser frame 40. The product receptacle 60 includes substantially vertical front wall 58, back wall 59, and side walls 62, and sloped bottom wall 63, FIG. 7, with an outlet opening 64, located at the lower front portion of the sloped bottom wall 63, so that product in a container such as flexible bag 12 will readily drain from the product receptacle 60”, 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rodth reference, to include the fluid-tight enclosure is a flexible bag, as suggested and taught by Wheeler, for the purpose of providing an advantage for a product to be dispensed which does not flow well at room temperature but when heated to a certain temperature range will become flowable (col. 5, ln. 30-36).   
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761